Order entered July 10, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00266-CR

                                  BYRON WILSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-56146-Q

                                             ORDER
       The reporter’s record was filed April 22, 2019. Missing from the record are all of the

exhibits, specifically the State’s Exhibits #1 (incident report), #2 (incident report), #3 (affidavit),

and #4 (DVD) as well as Defense Exhibit #1 (arrest report). We ORDER court reporter Karren

Jones to file a supplemental reporter’s record containing true and correct viewable or playable

copies of these exhibits within FOURTEEN DAYS of the date of this order.




                                                        /s/    BILL PEDERSEN, III
                                                               JUSTICE